Citation Nr: 9927757	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of burn 
injuries to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from May 1968 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) September 1997 rating decision which denied 
service connection for PTSD and residuals of burn injuries 
to the eyes.


FINDINGS OF FACT

1.  The veteran served in the 1st Amphibian Tractor Battalion 
as amphibian tractor (AmTrac) crewman providing amphibious 
support to the 3rd Marine Division in Vietnam; he 
participated in direct support operations off the coast of 
Vietnam.

2.  There is a current diagnosis of PTSD which is supported 
by credible evidence of nexus to active wartime service.

3.  There is no current medical diagnosis of any chronic 
residuals of burn injuries to the eyes and competent medical 
evidence does not show that any claimed burn injury residuals 
are related to service or any incident occurring therein.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his current PTSD was incurred in active wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for residuals of burn injuries to the 
eyes.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).  

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id., as amended 64 Fed. 
Reg. 32,807-08 (June 18, 1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under applicable case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records do not reveal any 
report or finding indicative of the presence of PTSD.  In 
July 1969, he sustained a laceration over the right eye, 
which was sutured and, in August 1969, was shown to have been 
healing well.  In September 1970, he was interviewed by a 
social worker due to difficulty controlling his temper in the 
recent past, at which time he related many family problems 
that came up during the past few months.  No pertinent report 
or findings referable to any psychiatric or ophthalmologic 
symptoms or disabilities were noted on service separation 
medical examination in November 1970, at which time his 
uncorrected distant visual acuity was 20/20, bilaterally.  

The veteran's service records show that he served as an 
AmTrac crewman with the 1st Amphibian Tractor Battalion in 
the Vietnam area of operations from November 1969 to November 
1970; although he is not shown to have sustained any combat 
wounds or injuries, he participated in direct support 
operations off the coast of Vietnam and was awarded the 
Vietnam Service Medal with 1 Bronze Star.  Command chronology 
record of the 1st Amphibian Tractor Battalion for the period 
January to December 1970 reveals that the Battalion supported 
the 3rd Marine Division in all phases of amphibious 
operations in the Republic of Vietnam and was at all times in 
a high state of combat readiness.  

VA treatment records from April to July 1997 reveal treatment 
associated with symptoms of anxiety, depression, crying 
spells, difficulty sleeping, decreased energy, loss of 
pleasure, social withdrawal, hypervigilance, nightmares about 
war experiences, increased startle response, avoidance of 
crowds, and panic attacks.  On examination in April 1997, the 
veteran denied prior history of psychiatric treatment; he 
indicated that he experienced PTSD symptoms in the past but 
noted that they were never as severe.  He indicated that he 
never talked about his Vietnam experiences but his mother 
reportedly told his spouse that he was "blown up" in 
Vietnam resulting in burning injuries to the eyes.  On 
examination, PTSD with depression and anxiety was diagnosed.

In an undated letter describing his claimed in-service 
stressors, received by the RO in September and December 1997, 
the veteran indicated that he was an AmTrac crewmember during 
his Vietnam service; during the numerous missions in which he 
participated, including loading and transporting dead bodies 
of servicemen, he was reportedly exposed to frequent enemy 
attacks including sniper fire and mortar fire.  On one 
occasion, his vehicle was reportedly blown up by a landmine, 
resulting in burns to his eyes.

On VA medical examination in November 1997, the veteran 
registered no complaint referable to his eyes.  On 
examination, his visual acuity was 20/30, bilaterally, and no 
pertinent findings or diagnosis were indicated.

On VA psychiatric examination in November 1997, the veteran 
indicated that he was subjected to sniper fire on many 
occasions during his Vietnam service and, on one occasion, 
his AmTrac vehicle was blown up by a mine, injuring him and 
necessitating hospitalization; other stressful incidents 
reported by him included having to load and transport dead 
bodies.  The examiner indicated that although the reported 
period of in-service hospitalization was not corroborated by 
service medical records, he had no doubt that the incident 
reported by the veteran did take place.  It was indicated 
that he reported the information without emotional upset in a 
pleasant, almost smiling manner in a fluent conversation, 
which was not really seen in a genuine PTSD case; he did not 
have a startle reaction and did not talk about survival 
guilt, but he reported sleep disorders and nightmares.  In 
the examiner's opinion, the veteran did not fully qualify for 
PTSD diagnosis but the reported incidents happened 30 years 
earlier and, giving the veteran the benefit of the doubt, 
very mild PTSD was diagnosed.  

A January 1998 letter from the Vet Center reveals that the 
veteran was treated at the facility since November 1997 and 
was diagnosed with PTSD.  His symptomatology reportedly 
included depressed mood, sleep pattern disturbance, 
anxiety/panic attacks, nightmares, intrusive thoughts, 
survival guilt, social isolation, and he was troubled by his 
Vietnam experiences.  His reported in-service stressors 
included having been subjected to sniper fire during his 
AmTrac missions in Vietnam (which included transporting dead 
bodies), his vehicle having been blown up by a landmine 
(resulting in injury and hospitalization), and having killed 
a civilian woman.  

In April 1998, the veteran was admitted to PTSD treatment 
program at a VA facility due to symptoms including difficulty 
sleeping, nightmares, anxiety, restlessness, depression, 
guilt, irritability, outbursts of anger, increased startle 
response, hypervigilance, flashbacks, recurrent intrusive 
memories of Vietnam, and social isolation, all of which were 
reportedly due to the stressful incidents which he 
experienced in Vietnam (as already described in more detail 
above).  On admission to the program, PTSD was diagnosed.  He 
was discharged from the program in June 1998 with the same 
diagnosis.

In October 1998, the veteran's mother revealed that, in early 
1970, she received a telegram from the U.S. government 
informing her that her son sustained shrapnel and eye-burning 
injuries in Vietnam when his AmTrac vehicle was blown up by a 
mine.  She indicated that she did not recall the exact dates 
when the events occurred.  

At an October 1998 RO hearing, the veteran testified that he 
was exposed to enemy fire on numerous occasions during 
support missions in Vietnam.  He described in detail an 
incident when his AmTrac vehicle was blown up by a landmine 
during one such mission, killing all servicemen in the 
vehicle except him; he did not remember whether the reported 
incident occurred in 1969 or 1970.  The injuries resulting 
from that explosion reportedly included severe burning of his 
eyes; he indicated that, during a period of hospitalization 
following the injury, he underwent two eye surgeries.  After 
service separation, he was reportedly scheduled for VA eye 
examination, but chose not to undergo such examination as he 
did not feel the need to do so.  Eventually, he began to 
experience problems with his eyes and vision and he filed a 
claim of service connection for residuals of eye burning 
injuries.  He indicated that he did not receive medical 
treatment for his eyes because he was not service-connected.  
At that hearing, his spouse testified that his eyes were 
causing him trouble as they were sensitive to light, often 
watery, and burned.  

Service connection for PTSD

A review of the record indicates that the veteran's claim of 
service connection for PTSD is well grounded.  VA, thus, has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  In this regard, the 
Board notes that all available pertinent records have been 
obtained and associated with his claims folder.  On review of 
such material, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim.

Based on the entire evidence of record, as discussed above, 
the Board believes that the evidence supports service 
connection for PTSD.  Although the veteran's service records 
do not unequivocally document his combat participation and do 
not show that he sustained any combat-related wound or injury 
during Vietnam service, the records do indicate that, as a 
soldier in the 1st Amphibian Tractor Battalion, he provided 
amphibious support for the 3rd Marine Division in Vietnam and 
is shown to have been in a high state of combat readiness; 
absent clear evidence to the contrary, the Board finds this 
evidence sufficient to show combat exposure.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).

The entirety of the evidence of record, including both lay 
and medical evidence, does not indicate that the veteran had 
any chronic psychiatric disability prior to or during active 
service (despite September 1970 counseling for difficulty 
controlling his temper), or that he received any psychiatric 
treatment prior to 1997.  However, recent clinical evidence 
reveals a clear, unambiguous diagnosis of PTSD shown to be 
related to service.  While a VA examiner indicated in 
November 1997 that perhaps the veteran did not fully meet the 
diagnostic criteria for PTSD, he nevertheless, diagnosed very 
mild PTSD, and expressed the belief that he had no doubt that 
the stressful in-service incidents reported by the veteran 
did in fact take place, as reported.  Most importantly, a 
clear, unambiguous diagnosis of PTSD, relative to his Vietnam 
service, was indicated during VA treatment in 1997 and 
thereafter.

Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the evidence of record supports service 
connection for PTSD.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990); a clear diagnosis of 
PTSD has been made, the veteran is likely to have been 
exposed to actual combat in Vietnam, his reported stressors 
are combat-related and are not inconsistent with the 
circumstances, conditions, or hardships of his service, and a 
link between PTSD and active service has been shown by 
competent clinical evidence.

Service connection for residuals of burn injuries to the eyes

As above, the threshold question for resolution is whether 
the veteran has presented evidence that his claim as to this 
issue is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim.  Murphy, 1 Vet. 
App. at 81.  A mere allegation that a disability is service 
connected is insufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Based on the evidence of record, discussed above, the Board 
finds that the claim of service connection for residuals of 
burn injuries to the eyes is not well grounded.  The Board 
notes that although service medical records do not reveal 
that the veteran sustained any eye-burning injuries in 
Vietnam (and his uncorrected vision was 20/20 on service 
separation medical examination), he is competent to state 
that he did in fact sustain eye-burning injuries in service; 
the credibility of such contention is presumed and is further 
supported by his mother's October 1998 letter confirming that 
he did in fact sustain eye injuries in Vietnam.  Moreover, as 
discussed above, 38 U.S.C.A. § 1154(b) is applicable to his 
claim; his eyes injuries are claimed to have been sustained 
in combat and are not inconsistent with the circumstances of 
such service.  Nevertheless, disabilities involving the eyes, 
consistent with residuals of burning-injuries, were not 
diagnosed during active service or at any time thereafter 
(the Board notes that he had a laceration over the right eye 
in service, necessitating suturing, but such does not appear 
to be consistent with the claimed burning injury).  Although 
his vision was 20/30 on VA medical examination in November 
1997, the examiner did not suggest that such vision 
impairment was related to service or any eye-burn residuals.  
Thus, in the absence of current disability, shown by 
competent medical diagnosis, service connection for residuals 
of burn injuries to the eyes must be denied as not well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability there can be no valid claim).

In this case, the only evidence of record specifically 
linking the claimed residuals of burn injuries to the eyes to 
service consists of the veteran's own contentions (and his 
spouse's testimony that he experiences problems with the 
eyes).  Such evidence is insufficient to well ground the 
claim because he and his spouse are not shown to be competent 
to offer evidence requiring medical experience and 
specialized medical knowledge and skill.  Grottveit, 5 Vet. 
App. at 93.  Although he and his spouse are competent to 
state the nature of symptoms which they personally observe, 
they are not competent to relate any current eye disability 
to burning injury sustained in active service.  Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).

The Board notes that application of 38 U.S.C.A. § 1154(b) to 
the veteran's claim of service connection for residuals of 
burn injuries to the eyes does not make his claim well 
grounded because, as noted above, competent medical evidence 
of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
under 38 U.S.C.A. § 1154(b) based on lay statements alone, 
but in other instances, medical evidence of nexus to service 
is still required.  Id. at 524.  In this case, the veteran is 
not competent to provide a medical diagnosis of chronic eye 
disability or to establish the required nexus between his 
wartime service and the onset of any current eye disability.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  


ORDER

Service connection for PTSD is granted.

Service connection for residuals of burn injuries to the eyes 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

